

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1


AGREEMENT


This Agreement, dated October 26, 2012, is made by and between N-Viro
International Corporation, a Delaware corporation (“N-Viro”), and Strategic
Asset Management, Inc, a Nevada corporation (“SAMI”).


WHEREAS, the parties hereto are signatories to that certain Consulting Agreement
dated December 15, 2010 (the “Consulting Agreement”);


WHEREAS, N-Viro wishes to both add additional duties and responsibilities to the
Consulting Agreement as well as extend the Consulting Agreement for a longer
term on the same terms and conditions except as set forth in this Agreement; and


WHEREAS, SAMI wishes to extend the Consulting Agreement for a longer term on the
same terms and conditions except as set forth in this Agreement and to accept
additional duties and responsibilities.


NOW, THEREFORE, in consideration of the mutual promises and covenants, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.  
The Consulting Agreement is hereby extended for a period of two (2) additional
years, or until December 14, 2015.



2.  
The issuance of shares, date of issuance and value thereof in paragraph 7(a) of
the Consulting Agreement shall only apply to the initial term up to and
including the date of this Agreement.  In consideration of this renewal term and
the additional services hereunder, N-Viro shall issue by November 1, 2012 to
SAMI Three Hundred Thousand (300,000) shares of restricted N-Viro common
stock.  Additionally, N-Viro shall issue to SAMI One Hundred Fifty Thousand
(150,000) warrants to purchase N-Viro common stock at an exercise price of based
on the average five (5) trading days closing price preceding the date of this
Agreement, multiplied by 110%, or One and 01/100 Dollar ($1.01) per share.  The
shares issued will comport to the terms in paragraph 7(a) except as set forth
above.



 
3.  
In addition to the duties set forth in the Consulting Agreement, SAMI will also
provide services to N-Viro for the following matters from the date of this
Agreement: land and facility siting assistance, real estate acquisition
negotiations in conjunction with N-Viro, assistance in negotiating for the
financing for real estate and facility acquisition and construction, and
assisting in the locating and negotiation with suitable construction management
and construction firms for any such facility(ies).



 
4.  
Except as stated in this Agreement, all terms and conditions of the Consulting
Agreement remain in full force and effect.



 
5.  
This Agreement is governed by the laws of the State of Delaware, and may not be
modified except in a writing signed by both parties hereto.  This Agreement may
be executed in counterparts, each of which shall be deemed an original but all
of which shall constitute one and the same instrument.



 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as if the date set first forth hereinabove.


N-VIRO INTERNATIONAL
CORP.                                                                                           STRATEGIC
ASSET
MANAGEMENT, INC.




/s/ Timothy R.
Kasmoch                                                                      /s/
Robert A. Cooke 
Timothy R. Kasmoch,
President/CEO                                                                                           Robert
A. Cooke, President





 
 

--------------------------------------------------------------------------------

 
